                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE



   UNITED STATES OF AMERICA,                     )
                                                 )
   v.                                            )      Docket No. 2:19-CR-96
                                                 )
   LAUREN KATE SMITH.                            )



             DEFENDANT’S NOTICE OF NO OBJECTIONS TO CONTINUANCE


          COMES the Defendant, Lauren Kate Smith, by and through counsel, and would

   respectfully provide Notice of No Objection to a Continuance in this matter.

                                         Respectfully submitted this 27th day of August, 2020.



                                                                s/Scott L. Saidak_______
                                                                Scott L. Saidak (BPR # 024178)
                                                                Bridgefront Law Group, PLLC
                                                                616 W. Hill Ave., First Floor
                                                                Knoxville, TN 37902
                                                                Phone: (865) 321-8876
                                                                Fax: (865) 321-8876
                                                                Attorney for Defendant


                                       CERTIFICATE OF SERVICE

          I hereby certify that a true and exact copy of this document has been served upon counsel
          for all parties of record in this case via this Court’s electronic filing system on this 27th
          day of August, 2020.

                                                                s/Scott L. Saidak___
                                                                Scott L. Saidak




Case 2:19-cr-00096-JRG-CRW Document 433 Filed 08/27/20 Page 1 of 1 PageID #: 1113
